TEZEAT~TORNEY                GE~NIEIRAH,
                      OFTEXAS




Honorable D. C. Greer                 Opinion No. C- 260
State Highway Engineer
Texas Highway Department              Re : Whether Highway funds
Austin, Texas                              may be expended for the
                                           purpose of,constructing
                                           a travel exhibit and
                                           transporting and staffing
                                           same at the leading sports
                                           and vacation shows throughout
Dear Mr. Greer:                            the nation.
          You have requested an opinion on whether Highway F'unds
may be expended for the purpose of constructing a travel exhibit
and transporting and staffing same at the leading sports and
vacation shows throughout the nation.
          Article VIII, Sec. 7-a of the Texas Constitution, added
November 5, 1946, states as follows:
          "Subject to legislative appropriation, allocation
    and direction, all net revenues remaining after payment
     of all refunds allowed by law and expenses of collection
     derived from motor vehicle registration fees, and all
     taxes, except gross production and ad valorem taxes,
     on motor fuels and lubricants used to propel motor
     vehicles over public roadways, shall be used for the
     sole purpose of acquiring rights-of-way, constructing,
    maintaining, and policing such public roadways, and
     for the administration of such laws as may be prescribed
    by the Legislature pertaining to the supervision of
     traffic and safety on such roads; and for the payment
    .of the principal and interest on county and road district
    bonds or warrants voted or issued prior to January 2,
     1939, and declared eligible prior to January 2, 1945; for
    payment out of the County and Road District Highway Fund
    under existing law; provided, however, that one-fourth
     ($1 of such net revenue from the motor fuel tax shall be
     allocated to the Available School &nd; and, provided,
     however, that the net revenue derived by counties from
    motor vehicle registration fees shall never be less than
     the maximum amounts allowed to be retained by each County



                            - 1243-
Hon. D. C. Greer, page 2 (C-260)


     and the percentage allowed to be retained by each
     County under the laws in effect on January 1, 1945.
     Nothing contained herein shall be construed as
     authorizing the pledging of the State's credit for
     any purpose." (Emphasis added).
           Article 6673 of Vernon's Civil Statutes, states as
follows:
          "The Commission is authorized to take over and
     maintain the various State Highways in Texas, and the
     counties through which said highways pass shall be
     free from any cost, expense or supervision of such
     highways. The Commission shall use the automobile
     registration fees in the State Highway Fund for the
     maintenance of such highways, and shall divert the
     same to no other use unless the Commission shall be
     without sufficient funds from other sources to meet
     Federal aid to roads in Texas, and in such case the
     Commission is authorized by resolution to transfer
     a sufficient amount from such fund to match said
     Federal aid." (Emphasis added).
          In regard to the aforementioned statute, reference is
made to an earlier Opinion of the Attorney General:
          "This article prohibits the diversion of any
     of the auto registration fees in the Highway Fund
     to any use except for the maintenance of the
     highways." Op. Atty Gen. 1939, No. 420.
           Article 6674 of Vernon's Civil Statutes, states as
follows:
          "The legislature shall make appropriations for
     the maintenance and running expenses of the Department,
     fix the compensation of the Highway Engineer and all
     other employes of the Department, and determine the
     number of such employes; and shall fix the compensation
     of the members of the Commission at not exceeding twenty-
     five hundred dollars per annum. The Board of Control
     shall make contracts for equipment and supplies (including
     seals and number plates) required by law in the adminis-
     tration of the registration of licensed vehicles, and in
     the operation of said Department. All money herein
     authorized to be appropriated for the operation of the
     Department and the purchase of equipment shall be paid



                             -1244-
Hon. D. C. Greer, page 3 (c-260)


    from the State Highway Fund and the remainder of
    said fund shall be expended by the Commission for
    the furtherance of public road construction and
    the establishment of a system of State highways
    as herein provided." (Emphasis added).
           Article 6674e   of Vernon's Civil Statutes, states as
follows:
          "All moneys now or hereafter deposited in the
    State Treasury to credit of the 'State Highway Fund,'
    including all Federal aid moneys deposited to the
    credit of said fund under the terms of the Federal
    Highway Act and all county aid moneys deposited to
    the credit of said fund under the,termszof~this;~
    Act shall be subject to appropriation for the
    specific purpose of the improvement of said system
    ?YF State Highways by the State Highway Department."
    (Emphasis added).
          Article 6674q-6 of Vernon's Civil Statutes states
as follows:
         "Each month the Comptroller of Public Accounts
    after computing and ascertaining the maximum amount
    of refunds that may be due by the state on the
    business of selling asoline, as provided in
    Section 17, Chapter 88, General Laws, Acts of the
    Second Called Session of the 4lst Legislature,
    as amended by Chapter 104, General Laws, Acts of
    the Regular Session of the 42nd Legislature, shall
    deduct same from the total occupation or excise
    tax paid on the business of selling gasoline, as
    imposed by Section 17, Chapter 98, General Laws,
    Acts of the Regular Session of the 42nd Legislature,
    as amended, and beginning with said taxes collected
    on or after October 1, 1932, shall, after deducting
    the said maximum amount of refunds, allocate and
    place the remainder of said occupation or excise
    tax on the business of selling gasoline, in the
    State Treasury as provided by law, in the proportion
    as follows: one-fourth (&) of such occupation or
    excise tax shall go to, and be placed to the credit
    of, the Available Free School Fund; one-fourth (E)
    of the same shall go to, and be placed to the credit
    of a fund to be known as the 'County and Road District
    Highway Fund,' subject to the provisions and limitations
    of Section 3 of this Act; the remainder of such occupa-


                               -1245-
Hon. D. C. Greer, page 4 (c-260)


    tion or excise tax shall go to, and be placed to
    the credit of the State Highways Fund, for the
    construction and maintenance of the public roads
    of the state, constituting and comprising the
    System of State Highways of Texas, as designated
    by the State Highway Commission of Texas."
    (Emphasis added).
          The foregoing constitutional and statutory provisions
govern the allocation of money from the State Highway Fund.
An examination of the clear and unambiguous wording of each of
said provisos reveals that the moneys in the State Highway Fund
can only be used for the following purposes: acquisition of
rights-of-way; construction of public roadways; maintenance of
said roadways; policing of said roadways; operation of the
Department and the purchase of necessary equipment.
          Article 6144e, Section 3(a) of Vernon's Civil Statutes
specifies the role of the Texas Highway Department in connection
with the Tourist Development Program. Said Article states as
follows:
          "For the purpose of dissemination of information
     relative to highway construction, repair, maintenance,
     and upkeep, and for the purpose of advertising the
     highways of this state and attracting traffic thereto,
     the Department is empowered to compile and publish,
     for free distribution, such pamphlets, bulletins, and
     documents as it will deem necessary and expedient for
     informational and publicity purposes concerning the
     highways of the state, and with respect to public parks,
     recreational grounds, scenic places, and other public
     places and scenic areas or objects of interest, data
     as to distances, historical facts, and other items
     or matters of interest and value to the general oublic
     and road users; and said Department is a&horizeh and
     empowered to make or cause to be made from time to time
     a map or maps showing thereon the highways of the state
     and the towns, cities, and other places of interest
     served and reached by-said highways, and may cause to
     be printed, published, and prepared in such manner or
     form as the Department may deem best, all of such
     information and data and provide for the distribution
     and dissemination of the same in such manner and method
     and to such extent as in the opinion of the Department
     will best serve the motoring public and road users.
     The Department shall maintain and operate Travel Informa-
     tion Bureaus ,at the principal gateways to Texas for the


                           -1246-
.   -




        Hon. D. C. Greer, page 5 (C-260)


            purpose of providing road information, travel
            guidance, and various descriptive materials,
            pamphlets, and booklets designed to furnish
            aid and assistance to the traveling public and
            stimulate travel to and within Texas. The
            Texas Highway Department is authorized and
            empowered to pay the cost of all administration,
            operation, and the cost of developing and
            publishing various material and dissemination
            thereof, including the cost of operating Travel
            Information Bureaus from highway revenues. The
            Texas Highway Department is further empowered to
            receive and administer a legislative  appropriation
            from the general fund for the specific purpose of
            purchasing advertising space in periodicals of
            national circulation, and/or time on broadcasting
            facilities. The Department shall have the power
            to enter into contracts with a recognized and
            financially responsible advertising agency,
            having a minimum of five years of experience in
            handling accounts of similar scope, and for the
            contracting of space in magazines, papers, and
            periodicals for the publication of such advertising
            information, historical facts, statistics and
            pictures as will be useful and informative to
            persons, and corporations outside the State of Texas,
            and shall have the power to enter into contracts
            with motion picture producers and others for the
            taking of moving or still pictures in the state,
            and provide for the showing of the films when taken,
            and the Department may join with other governmental
            departments of the state in publishing such informa-
            tional publicity matter." (Emphasis added).
                  In regard to the Tourist Development Program, highway
        revenues may only be used for the compilation, publishing and
        dissemination of travel information, and for the operation of
        Travel Information Bureaus at the principal gateways to Texas.
        There is no provision for an interstate travel exhibit.

                                SUMMARY
                  Article VIII, Set, 7-a of the Texas Constitution
             and Articles 6673, 6674, 6674.e,66744-6 and 6144e,
             Sec. 3(a) of Vernon's Civil Statutes,designate the
             various items and programs for which Highway Funds



                                   -1247-
                                                       -   ,




Hon. D. C. Greer, page 6 (c-260)


     may be expended. None of said Constitutional
     and Statutory provisions allow expenditure of
     Highway Funds for the purpose of constructing
     a travel exhibit and transporting and staffing
     same at the leading sports and vacation shows
     throughout the nation.
                                   Yours very truly,
                                   WAGGONER CARR
                                   Attorney General


                                   BY Roy B. Johnson
                                      Assistant
RBJ:sj
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Ed Bolding
Gordon Cass
Paul Phy
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                             -124a-